   
 

i
UNITED STATES DISTRICT COURT aoe
SOUTHERN DISTRICT OF NEW YORK | ELECTRONICA Lig Otte
; is oars SL. ;

 

SUSAN TAYLOR, individually and on behalf
of all others similarly situated,
Plaintiff,

y ORDER OF DISMISSAL

HV CARS, LLC D/B/A HUDSON VALLEY 20 CV 7329 (VB)

CHRYSLER DODGE JEEP RAM,
Defendant.
x

 

The Court has been advised that the parties have settled this case in principle.
Accordingly, it is hereby ORDERED that this action is dismissed without costs, and without
prejudice to the right to restore the action to the Court’s calendar, provided the application to
restore the action is made by no later than June 1, 2021. To be clear, any application to restore
the action must be filed by June 1, 2021, and any application to restore the action filed thereafter
may be denied solely on the basis that it is untimely.

All other deadlines, scheduled conferences, or other scheduled court appearances are
canceled. Any pending motions are moot.

Dated: April 30, 2021
White Plains, NY

SO ORDERED:

Vd

Vincent L. Briccetti
United States District Judge

 

 
